CasselizQecrO00677GRED Doccmenti3337 Aled09914s241 Faggpelioffi1

   
    
   

MICHAEL H. SPORN

ATTORNEY AT LAW
299 BROADWAY f ;
NEW YORK, NEW YORK 1009 ae
£ “BACSIMILE
(21293-3047

TELEPHONE
(212) 791-1200

 

mhsporn@gmail.com

Hon. George B. Daniels
United States District Judge SO ORDERE?»

Southern District of New York 4 oD One ¢. i

500 Pearl Street <a
New York, New York 10007 rge BE Da (.§.D.J.

Re: United States v. Evans, et al. ated: SEP 1 Q 202

Ind. No. 20 CR 57 (GBD)

Dear Judge Daniels: |

 

On behalf of Ranell Sloan, we respectfully request an additional extension of the
date for filing motions. The current deadline is September 16. The parties are now
engaged in plea discussions. Both sides agree that we should have a decent sense of the
likelihood of reaching a resolution within an additional three weeks. Accordingly, we
request that the deadline for filing motions be rescheduled from September 16 to October
7. The government consents. Thank you for your consideration of this matter.

f

‘submitted,

  

Michael H. Sporn

MHS/ss
Cc: Peter Davis, Esq.

 
